DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim to foreign priority in application no. TW109146653, filed December 29, 2022, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the rejection recites a “free total acidity (TA) concentration ranging from 40% by weight to 50% by weight”. It is unclear what is meant by the term ‘free total acidity’, and whether this refers to ‘total acidity’ or ‘free acidity’. One of ordinary skill in the art would appreciate that ‘total acidity’ and ‘free acidity’ are two different terms with different meanings. Further, it is unclear which acid the concentration is of, and therefore, it is unclear what the acidity of the lubricant is. It is unclear if the concentration may be of any acid, and any strength of acid, which causes the claim to be indefinite. Additionally, it is well-known that total acidity values are generally represented by a system of ‘points’ which denotes the amount of mL of a 0.1M NaOH solution required to neutralize a given solution. Thus, it is unclear if the claim is reciting an acidity point value, or the concentration of a particular acid present in the lubricant. Examiner interprets a lubricant comprising 40-50wt% of an acid, or 40-50 points of total acidity to read on the claims.
Regarding Claim 9, it is unclear how the lubricant has an acidity or acid concentration (Claim 9 depends currently from Claim 8), but is also boron nitride. Examiner interprets that the lubricant comprises an amount of boron nitride which is present within the lubricant comprising a concentration of acid. 
Regarding Claim 10, it is unclear what the metes and bounds for ‘liquid grease’ is. It is unclear which substances would read as a liquid grease. One of ordinary skill in the art would appreciate that lubricant components are typically designated as a liquid, or a grease. Further, the specification does not provide any clarity towards what materials may be considered liquid grease. Examiner interprets that estolide base oil, mineral oils, animal-based oils, petroleum base oil, or greases which comprise a viscosity index of 170 or more (see Claim 11), read on the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Merklein (“Cold Forging”) in view of Hirsch (“Annealing of Aluminum and Its Alloys”), Lampman (“Cold Extrusion of Aluminum Alloys”), Kaufman (“Understanding the aluminum temper designation system”), Okamoto (US 20120241055 A1), Fujii (US 5116521 A), Roefols (US 20170044458 A1) and Morales (US 20120111078 A1).
Regarding Claim 1, Merklein discloses a method for a cold-forged extruded aluminum alloy rod (Cold Forging, Fig. 1, Pg. 229, Col. 1, Para. 2), comprising the steps of: 
(A) preparing a primary material having a block shape (see Fig. 1, workpiece) and made of an aluminum alloy material (Pg. 229, Col. 1, Para. 2, wherein material may be aluminum materials), and at least one cold extrusion apparatus including a cold extrusion die, and a cold extrusion punch corresponding in position to the cold extrusion die (see Fig. 1, die and punch); and
(B) processing the primary material to form a solid preform that extends along an axis and that has a first end surface intersecting the axis, a second end surface opposite to the first end surface along the axis, and an outer circumferential surface inter-connecting outer circumferential edges of the first end surface and the second end surface, the preform having a length extending from the first end surface to the second end surface, and an outer diameter measured across the outer circumferential surface (see Fig. 2, forward rod extrusion, one of ordinary skill in the art would appreciate the workpiece is in the form of a rod which reads on the claimed geometry); and
 (G) subjecting the preform to cold forging which involves positioning the preform in the cold extrusion die, after which the cold extrusion punch is operated to strike against the preform to thereby form the cold-forged extruded aluminum alloy rod, the cold-forged extruded aluminum alloy rod being a solid rod that extends along the axis, and having a first side surface intersecting the axis, a second side surface opposite to the first side surface along the axis, and an outer circumferential surface interconnecting outer circumferential edges of the first side surface and the second side surface, the cold-forged extruded aluminum alloy rod having a length that extends from the first side surface to the second side surface thereof and that is longer than the length of the preform (see Fig. 2, forward rod extrusion; one of ordinary skill in the art would appreciate that forged rod would have a longer length than the workpiece, and that the geometry of the rod read on the claimed limitations).

Merklein discloses:
(C) subjecting the preform to a homogeneous annealing (see Pg. 229, Col. 1, Para. 2 wherein billet is subjected to heat treatment before forging; one of ordinary skill in the art would appreciate these heat treatments to be homogenous in order to heat treat the entire billet), but does not disclose further details of the annealing.
Hirsch discloses a heat treatment to soften material to obtain the most ductile and workable condition for aluminum alloys including heating to a temperature of 415-440C or more, and then slow cooling at least to a temperature of 260C with a maximum cooling rate of 28C/hr (see Pg. 141, Col. 2 – Pg. 142, Col. 3, Full Anneal; see also Table 5 and descriptions). One of ordinary skill in the art would appreciate removal from the furnace after cooling to the designated temperatures of 260C or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the heat treatment of Hirsch for the invention disclosed by Merklein in order to ensure the workpiece is in the most ductile (softest) form prior to cold forging, therefore reducing the risk of cracking during forging, and preserving forging die lifespan. One of ordinary skill in the art would appreciate that the heat treatment parameters of Hirsch read on the claimed parameters (heating to 410-510'C, removing the preform from the furnace after cooling to 160-200C and at a cooling rate of 10 C/hour. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Merklein in view of Hirsch disclose the benefits of obtaining the fully soft and workable condition (O-Temper), but are silent towards the hardness of the preform, and do not disclose:
 (D) testing the hardness of the preform, the hardness being equal to or below 60 degrees measured on Rockwell Hardness F scale. 
Lampman teaches wherein it is well-known to use heat treatable aluminum alloys for cold extrusion when mechanical properties are important, such as AA 6061 (see Pg. 405, Col. 1; see alloys listed in Table 1).
Kaufman teaches wherein typical O-Temper hardness values for 6061 aluminum alloy is 30 (6061-O, see Pg. 5), wherein hardness values are Brinell, using 500kg load and 10mm ball. One of ordinary skill in the art would appreciate 30 Brinell hardness for this type equates to a Rockwell F hardness of 60 or less.
Lampman and Kaufman do not expressly teach measuring the hardness of a preform to be forged. However, it is well-known in the art to inspect materials prior to cold working and forming products. It would be obvious to measure the hardness of the workpiece (preform) prior to forging in order to verify proper heat treatment and ensure that the typical O-temper hardness values have been met for the alloy.
Further, Okamoto discloses a similar method of cold forging rods wherein inspection occurs prior to cold forging to confirm a hardness of Rockwell F value of 77 or lower, such as 56.1 HRF (see Fig. 2; see para. [0080]; see HRF values as low as 56.1 before forging in Table 2 (pg. 8)).
It would have been obvious to one of ordinary skill in the art to use typical cold extrusion alloys, such as AA 6061, and to verify that the proper hardness values are met for the O-temper of said typical cold extrusion alloys (such as 6061 wherein the typical O-temper has a HRF hardness of below 60), as taught by Lampman and Kaufman, for the invention disclosed by Merklein and Hirsch. Additionally, it would have been obvious to one of ordinary skill in the art to measure the HRF hardness values, as taught by Okamoto, and such that the HRF values are at least below 77, such as 56HRF or lower, as taught by Okamoto, for the invention disclosed by Merklein and Hirsch. One would be motivated to use these materials (see teaching by Lampman) and to perform the hardness measurements in order to confirm that the workpiece is in proper and ductile form to be cold forged. 

Merklein discloses using lubricants and multilayer coatings to reduce friction during extrusion (see Pg. 229, Col. 2, para. 3-4), but is silent towards the processing details, and does not disclose:
(E) immersing the preform in a tank containing a lubricant for a predetermined time; and
(F) applying talcum powder on the first end surface, the second end surface and the outer circumferential surface of the preform after the preform is immersed in the lubricant.
Fujii teaches a lubricating method for cold forming wherein an lubrication bath is produced comprising a solid lubricant (Abstract). One of ordinary skill in the art would appreciate wherein the solid lubricant is added as a powder during formation of the bath, and wherein after the coating has dried, the coating would comprise powder. Fujii teaches wherein the solid lubricant comprises at least one or more consisting from the group of graphite, boron nitride and talc (Col. 2, lines 31-36; talc is talcum powder).
 Roelofs teaches wherein multiple coatings are applied in order to produce a thick enough lubrication application, and wherein the coatings may be applied by dry powder coating, spray lubricant, and a lubricating bath (immersion) (para. [0016]; para. [0023]). One of ordinary skill in the art would appreciate that all surfaces of a workpiece be coated in order to reduce the risk of damage.
	Morales also teaches wherein coatings may be applied using a combination of techniques including immersing, spraying and roll depositing (para. [0017]). One of ordinary skill in the art would appreciate that techniques such as spraying and immersing result in powder coatings after drying. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a lubrication process including a solid lubricant comprising graphite, boron nitride and talc, as taught by Fujii, wherein multiple layers are applied, as taught by Roelofs, and wherein multiple techniques (such as immersion, dry powder coating, and spray coating) are applied, as taught by Morales, for the invention disclosed by Merklein. One would be motivated to use these solid lubricants because they are well-known and easily obtainable materials known in the art of lubrication for cold forming metals. One would be motivated to use multiple coatings, and a combination of techniques (such as immersion followed by dry powder coatings, in order to adequately form a continuous and thick enough lubrication layer (see teaching above by Roelofs). One of ordinary skill in the art would also appreciate that the application of more than one coating layer which dries in between immersions into powder form, and comprises talc as a solid lubricant, reads on the claimed limitations requiring immersion in lubricant followed by coating the first, second and circumferential surfaces in talcum powder.   

Regarding Claim 7, Roelofs discloses wherein immersion times are 30 seconds to 4 minutes in order to sufficient coat a metal workpiece (para. [0016]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the times disclosed by Roelofs, such that the predetermined time in step (E) is 4 to 5 minutes, in order to properly coat the workpiece with lubricant. Additionally, it would be obvious to use the claimed times since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Merklein view of Hirsch, Lampman, Kaufman, Okamoto, Fujii, Roefols and Morales, as applied to Claim 1, in further view of Morii (US 20190161851 A1).
Regarding Claim 2, Okamoto does not expressly disclose wherein in step (D), the testing of the hardness of the preform is performed at multiple points of the outer circumferential surface of the preform and at equal intervals along the axis.
	Morii teaches a similar technique or measuring hardness at multiple points placed at equal intervals along an axis of a workpiece to be subjected to cold forging in order to calculate the average hardness and standard deviation of the measured values (para. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tested the hardness of the preform at multiple points and at equal intervals along an axis, as taught by Morii, such that the points were of the outer circumferential surface of the preform, for the invention disclosed by Merklein and Okamoto. Additionally, it would be obvious to one of ordinary and routine skill in the art to test at multiple points at equal intervals along the section of the workpiece because this is a well-known technique to those of routine skill in the art to determine an average hardness or to establish a statistical spread. One would be motivated to perform the hardness measurements as claimed and those taught by Morii in order to measure the average hardness of the part, ensure accuracy of the measurements, and to determine whether the entire workpiece is in ready condition to be forged.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Merklein view of Hirsch, Lampman, Kaufman, Okamoto, Fujii, Roefols, Morales and Morii, as applied to Claim 2, in further view of Fujita (US 3,818,746 A).
Regarding Claim 3, Merklein is silent towards a step (H) after step (G), wherein step (H) involves repeating step (C) to step (G) at least once, and wherein the number of the cold extrusion apparatus prepared in step (A) corresponds to the number of times that step (C) to step (G) is repeated.
	Fujita teaches a method of cold forming a rod with a rod end with one apparatus (Fig. 5 and 6), and then cold forming again with further cold extrusion apparatuses to cold forge the rod end (see Fig. 7-9; see Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used multiple cold extrusion apparatuses and repeated the cold-forging process, as taught by Fujita, for the method disclosed by Merklein, Hirsch, Lampman, Kaufman, Okamoto, Fujii, Roefols, Morales and Morii. One would be motivated to do multiple cold forgings in different and prepared cold extrusion apparatuses in order to form complex designs with high precision (see Col. 6, lines 45-47 and lines 55-62). Further, it would be obvious to one of ordinary skill in the art to repeat the heat treatment and lubrication steps (steps (C)-(G)) prior to the second cold-forging in order to guarantee that the cold formed rod is in condition for the next (second) cold-forging (see teachings above by Hirsch, Okamoto, Morii, Fujii, Roelofs wherein obtaining proper hardness levels and lubrication are required for cold-forging).
 
	Regarding Claim 4, Fujita discloses wherein an advanced forming apparatus is further prepared in step (A) (see Fig. 7-9) and Fig. (10) , the advanced forming apparatus including a forming die that has a molding die cavity (Fig. 7, recess 22; Fig. 10, recess 30b), and a forming punch corresponding in position to the forming die (Fig. 7, punch 24; Fig. 10, punch 30a).
Fujita further discloses wherein the method further comprising a step (I) after step (H), wherein step (I) involves positioning the cold-forged extruded aluminum alloy rod in the molding die cavity (Fig. 10), after which the forming punch is operated to strike against the cold-forged extruded aluminum alloy rod to thereby form a patterned cold-forged extruded aluminum alloy rod (Fig. 11). Additionally, it would be obvious to one of routine skill in the art that the extrusion die may comprise different geometries to impart other patterned geometries to the rod head. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Further, a change in aesthetic (ornamental) design generally will not support patentability. See MPEP 2144.04. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Merklein view of Hirsch, Lampman, Kaufman, Okamoto, Fujii, Roefols, Morales and Morii, as applied to Claim 2, in further view of Kamat (US 20140366998 A1).
Regarding Claim 5, Lampman discloses wherein heat treatable aluminum alloys are preferred for cold forming when higher mechanical properties are required, and teaches 6061 aluminum alloy as an example (see Claim 1 teachings above). Lampman does not expressly teach using AL6066 aluminum alloy; however, it would be obvious to use this alloy for cold forming as this alloy falls under the category of heat treatable aluminum alloy (6000 series). 
Further, Kamat teaches wherein it is well-known to use 6066 aluminum alloy for cold forging operations (see para. [0121]-[0122]; Fig. 2a; para. [0301]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a 6000 series heat treatable alloy, such as the 6066 aluminum alloy, for cold forging, as taught by Kamat, for the invention disclosed by Hirsch and Lampman. One would be motivated to use this alloy because it is well-known in the art as an alloy suitable for cold forging parts with high mechanical properties (see teaching by Lampman, Col. 1, Alloy Condition), and because it is commercially available. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merklein view of Hirsch, Lampman, Kaufman, Okamoto, Fujii, Roefols, Morales and Morii, as applied to Claim 2, in further view of Kamat ‘930 (US 20150020930 A1).
Regarding Claim 6, Lampman discloses wherein aluminum alloy materials for making the primary material in step (A) are heat treatable aluminum alloys, preferred for cold forming when higher mechanical properties are required (see Col. 1, Alloy Condition). Lampman teaches 7075 aluminum alloy as an example (see Table 1). Lampman does not expressly teach using AL7050 aluminum alloy; however, it would be obvious to use this alloy for cold forming as this alloy falls under the category of heat treatable aluminum alloy (7000 series). 
Further, Kamat ‘930 teaches wherein it is well-known to use 7050 aluminum alloy for cold forging operations (see para. [0121]-[0122]; Fig. 2a; Abstract and para. [0260]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a 7000 series heat treatable alloy, such as the 7050 aluminum alloy, for cold forging, as taught by Kamat ‘930, for the invention disclosed by Hirsch and Lampman. One would be motivated to use this alloy because it is well-known in the art as an alloy suitable for cold forging parts with high mechanical properties, and because it is commercially available. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Merklein view of Hirsch, Lampman, Kaufman, Okamoto, Fujii, Roefols, Morales and Morii, as applied to Claim 2, in further view of Du (CN 103060071 A) and Tang (CN 102847734 B).
Regarding Claim 8, Fujii discloses wherein the lubricant used in step (E) has a working temperature ranging from 80'C to 100°C (see Table 2, lubricant treatment conditions), and Roelofs also discloses a temperature range of 160-190 F (para. [0015]; 165-185F is 71-88C), which also reads on the claimed working temperatures. 
Fujii and Roelofs do not disclose wherein the free total acidity (TA) concentration ranging from 40 by weight to 50 by weight% at these working temperatures.
	Du teaches wherein a similar lubricant for cold working wherein the lubricant comprises up to 40wt% aqueous acid (see Abstract; para. [0007]; this would read on total acidity concentration) in order to be environmentally friendly (see Abstract).
	 Tang discloses a lubricant for cold working which is controlled to have a total acidity of up to 42 points, wherein the dipping temperature is up to 85C, and the immersion time is 5 minutes in order to properly coat a metallic article (see para. [0015]; Claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed acidity levels, as taught by Du or Tang (see 112b rejection above), for the invention disclosed by Merklein, Fujii and Roelofs. One would be motivated to use this acidity in order to remain environmentally friendly while still providing adequate adhesion for the coating (see teaching by Tang and Du above).

Regarding Claim 9, Fujii discloses wherein the lubricant used in step (E) is boron nitride (see para. Col. 2, lines 31-36; see 112b rejection above).

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Merklein (“Cold Forging”) in view of Hirsch (“Annealing of Aluminum and Its Alloys”), Lampman (“Cold Extrusion of Aluminum Alloys”), Kaufman ( “Understanding the aluminum temper designation system”), Okamoto (US 20120241055 A1), view of Forest (US 20140157847 A1), Parkinson (US 3873458 A), and Roefols (US 20170044458 A1).
Regarding Claim 1, Merklein discloses a method for a cold-forged extruded aluminum alloy rod (Cold Forging, Fig. 1, Pg. 229, Col. 1, Para. 2), comprising the steps of: 
(A) preparing a primary material having a block shape (see Fig. 1, workpiece) and made of an aluminum alloy material (Pg. 229, Col. 1, Para. 2, wherein material may be aluminum materials), and at least one cold extrusion apparatus including a cold extrusion die, and a cold extrusion punch corresponding in position to the cold extrusion die (see Fig. 1, die and punch); and
(B) processing the primary material to form a solid preform that extends along an axis and that has a first end surface intersecting the axis, a second end surface opposite to the first end surface along the axis, and an outer circumferential surface inter-connecting outer circumferential edges of the first end surface and the second end surface, the preform having a length extending from the first end surface to the second end surface, and an outer diameter measured across the outer circumferential surface (see Fig. 2, forward rod extrusion, one of ordinary skill in the art would appreciate the workpiece is in the form of a rod which reads on the claimed geometry); and
 (G) subjecting the preform to cold forging which involves positioning the preform in the cold extrusion die, after which the cold extrusion punch is operated to strike against the preform to thereby form the cold-forged extruded aluminum alloy rod, the cold-forged extruded aluminum alloy rod being a solid rod that extends along the axis, and having a first side surface intersecting the axis, a second side surface opposite to the first side surface along the axis, and an outer circumferential surface interconnecting outer circumferential edges of the first side surface and the second side surface, the cold-forged extruded aluminum alloy rod having a length that extends from the first side surface to the second side surface thereof and that is longer than the length of the preform (see Fig. 2, forward rod extrusion; one of ordinary skill in the art would appreciate that forged rod would have a longer length than the workpiece, and that the geometry of the rod read on the claimed limitations).

Merklein discloses:
(C) subjecting the preform to a homogeneous annealing (see Pg. 229, Col. 1, Para. 2 wherein billet is subjected to heat treatment before forging; one of ordinary skill in the art would appreciate these heat treatments to be homogenous in order to heat treat the entire billet), but does not disclose further details of the annealing.
Hirsch discloses a heat treatment to soften material to obtain the most ductile and workable condition for aluminum alloys including heating to a temperature of 415-440C or more, and then slow cooling at least to a temperature of 260C with a maximum cooling rate of 28C/hr (see Pg. 141, Col. 2 – Pg. 142, Col. 3, Full Anneal; see also Table 5 and descriptions). One of ordinary skill in the art would appreciate removal from the furnace after cooling to the designated temperatures of 260C or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the heat treatment of Hirsch for the invention disclosed by Merklein in order to ensure the workpiece is in the most ductile (softest) form prior to cold forging, therefore reducing the risk of cracking during forging, and preserving forging die lifespan. One of ordinary skill in the art would appreciate that the heat treatment parameters of Hirsch read on the claimed parameters (heating to 410-510'C, removing the preform from the furnace after cooling to 160-200C and at a cooling rate of 10 C/hour. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Merklein in view of Hirsch disclose the benefits of obtaining the fully soft and workable condition (O-Temper), but are silent towards the hardness of the preform, and do not disclose:
 (D) testing the hardness of the preform, the hardness being equal to or below 60 degrees measured on Rockwell Hardness F scale. 
Lampman teaches wherein it is well-known to use heat treatable aluminum alloys for cold extrusion when mechanical properties are important, such as AA 6061 (see Pg. 405, Col. 1; see alloys listed in Table 1).
Kaufman teaches wherein typical O-Temper hardness values for 6061 aluminum alloy is 30 (6061-O, see Pg. 5), wherein hardness values are Brinell, using 500kg load and 10mm ball. One of ordinary skill in the art would appreciate 30 Brinell hardness for this type equates to a Rockwell F hardness of 60 or less.
Lampman and Kaufman do not expressly teach measuring the hardness of a preform to be forged. However, it is well-known in the art to inspect materials prior to cold working and forming products. It would be obvious measure the hardness of the workpiece (preform) prior to forging in order to verify proper heat treatment and ensure that the typical O-temper hardness values have been met for the alloy.
Further, Okamoto discloses a similar method of cold forging rods wherein inspection occurs prior to cold forging to confirm a hardness of Rockwell F value of 77 or lower, such as 56.1 HRF (see Fig. 2; see para. [0080]; see HRF values as low as 56.1 before forging in Table 2 (pg. 8)).
It would have been obvious to one of ordinary skill in the art to use typical cold extrusion alloys, such as AA 6061, and to verify that the proper hardness values are met for the O-temper of said typical cold extrusion alloys (such as 6061 wherein the typical O-temper has a HRF hardness of below 60), as taught by Lampman and Kaufman, for the invention disclosed by Merklein and Hirsch. Additionally, it would have been obvious to one of ordinary skill in the art to measure the HRF hardness values, as taught by Okamoto, and such that the HRF values are at least below 77, such as 56HRF, or lower, as taught by Okamoto, for the invention disclosed by Merklein and Hirsch. One would be motivated to use these materials (see teaching by Lampman) and to perform the hardness measurements in order to confirm that the workpiece is in proper and ductile form to be cold forged. 

Merklein discloses using lubricants and multilayer coatings to reduce friction during extrusion (see Pg. 229, Col. 2, para. 3-4), but is silent towards the processing details, and does not disclose:
(E) immersing the preform in a tank containing a lubricant for a predetermined time; and
(F) applying talcum powder on the first end surface, the second end surface and the outer circumferential surface of the preform after the preform is immersed in the lubricant.
Forest teaches a liquid grease lubricant particularly suited for cold forming (para. [0176] wherein both forging and cold working (cold rolling) are disclosed; see para. [0206] wherein lubricant is used as a grease and lubricant for machine tools; see para. [0210]; estolide base oil, mineral oils, animal-based oils, etc., read on liquid grease; see 112b rejection above for claim 10). Forest teaches wherein the lubricant is applied by dipping ([0204]). One of ordinary skill in the art would appreciate that dipping involves immersing into a tank containing the lubricant for a predetermined amount of time.
Parkinson teaches wherein suitable oil based lubricants may comprise talc filler for increased lubrication during high-pressure metal forming, and in order to strengthen the coating while maintaining stable dispersions during storage (Col. 2, lines 53-Col. 3, line 21; see compositions in Table 1 comprising liquid grease and talc; ; see 112b rejection above for claim 10). One of ordinary skill in the art would appreciate that the talc exists as a powder within the lubricant. One of ordinary skill in the art would appreciate that all surfaces of a workpiece be coated in order to reduce the risk of damage.
 Roelofs teaches wherein multiple coatings are applied in order to produce a thick enough lubrication application, and wherein the coatings may be applied by a lubricating bath (immersion) (para. [0016]; para. [0023]). One of ordinary skill in the art would appreciate that all surfaces of a workpiece be coated in order to reduce the risk of damage.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the liquid grease lubricant, as taught by Forest, further comprising talc powder, as taught by Parkinson, wherein the lubricant is applied by dipping (immersion), as taught by Forest and Roelofs, and wherein multiple layers are applied, as taught by Roelofs, for the invention disclosed by Merklein. One would be motivated to use the lubricant of Forest because grease lubricants are well-known in the art of lubrication for cold forming metals, and comprise easily obtainable components. One would be motivated to add talc powder in order to utilize high-pressure metal forming, and strengthen the coating while maintaining stable dispersions during storage (see teaching by Parkinson above). One would be motivated to apply the coating by dipping or immersion in order to full cover the entire workpiece. One would be motivated to use multiple coatings in order to adequately form a continuous and thick enough lubrication layer (see teaching above by Roelofs). One of ordinary skill in the art would appreciate that the application of more than one coating layer which comprises talc powder reads on the claimed limitations requiring immersion in lubricant followed by coating the first, second and circumferential surfaces in talcum powder.
   
Regarding Claim 10, Forest discloses wherein the lubricant used in step (E) is a liquid grease (see para. [0210] and 112b rejection above). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Regarding Claim 11, Forest discloses wherein the lubricant used in step (E) has a viscosity index of equal to or above 170, a flash point of equal to or above 240C, a pour point of equal to or above -24C and a fire point of equal to or above 255C (see para. [0129]; about -25 reads on the claimed pour point; see Tables 7 and 8, parameters showing viscosity index, flash point and fire point within the claimed ranges). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Further, Applicant has not provided criticality to the claimed parameters.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Merklein view of Hirsch, Lampman, Kaufman, Okamoto, Forest, Parkinson, and Roefols, as applied to Claim 1, in further view of Morii (US 20190161851 A1).
Regarding Claim 2, Okamoto does not expressly disclose wherein in step (D), the testing of the hardness of the preform is performed at multiple points of the outer circumferential surface of the preform and at equal intervals along the axis.
	Morii teaches a similar technique or measuring hardness at multiple points placed at equal intervals along an axis of a workpiece to be subjected to cold forging in order to calculate the average hardness and standard deviation of the measured values (para. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tested the hardness of the preform at multiple points and at equal intervals along an axis, as taught by Morii, such that the points were of the outer circumferential surface of the preform, for the invention disclosed by Merklein and Okamoto. Additionally, it would be obvious to one of ordinary and routine skill in the art to test at multiple points at equal intervals along the section of the workpiece because this is a well-known technique to those of routine skill in the art to determine an average hardness or to establish a statistical spread. One would be motivated to perform the hardness measurements as claimed and those taught by Morii in order to measure the average hardness of the part, ensure accuracy of the measurements, and to determine whether the entire workpiece is in ready condition to be forged.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Merklein view of Hirsch, Lampman, Kaufman, Okamoto Forest, Parkinson, Roefols and Morii, as applied to Claim 2, in further view of Fujita (US 3,818,746 A).
Regarding Claim 3, Merklein is silent towards a step (H) after step (G), wherein step (H) involves repeating step (C) to step (G) at least once, and wherein the number of the cold extrusion apparatus prepared in step (A) corresponds to the number of times that step (C) to step (G) is repeated.
	Fujita teaches a method of cold forming a rod with a rod end with one apparatus (Fig. 5 and 6), and then cold forming again with further cold extrusion apparatuses to cold forge the rod end (see Fig. 7-9; see Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used multiple cold extrusion apparatuses and repeated the cold-forging process, as taught by Fujita, for the method disclosed by Merklein, Hirsch, Lampman, Kaufman, Okamoto, Forest, Parkinson, Roefols and Morii. One would be motivated to do multiple cold forgings in different and prepared cold extrusion apparatuses in order to form complex designs with high precision (see Col. 6, lines 45-47 and lines 55-62). Further, it would be obvious to one of ordinary skill in the art to repeat the heat treatment and lubrication steps (steps (C)-(G)) prior to the second cold-forging in order to guarantee that the cold formed rod is in condition for the next (second) cold-forging (see teachings above by Hirsch, Okamoto, Morii, and Roelofs wherein obtaining proper hardness levels and lubrication are required for cold-forging).
 
	Regarding Claim 4, Fujita discloses wherein an advanced forming apparatus is further prepared in step (A) (see Fig. 7-9) and Fig. (10) , the advanced forming apparatus including a forming die that has a molding die cavity (Fig. 7, recess 22; Fig. 10, recess 30b), and a forming punch corresponding in position to the forming die (Fig. 7, punch 24; Fig. 10, punch 30a).
Fujita further discloses wherein the method further comprising a step (I) after step (H), wherein step (I) involves positioning the cold-forged extruded aluminum alloy rod in the molding die cavity (Fig. 10), after which the forming punch is operated to strike against the cold-forged extruded aluminum alloy rod to thereby form a patterned cold-forged extruded aluminum alloy rod (Fig. 11). Additionally, it would be obvious to one of routine skill in the art that the extrusion die may comprise different geometries to impart other patterned geometries to the rod head. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Further, a change in aesthetic (ornamental) design generally will not support patentability. See MPEP 2144.04. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Merklein view of Hirsch, Lampman, Kaufman, Okamoto, Forest, Parkinson, and Roefols, as applied to Claim 1 above, in further view of Kamat (US 20140366998 A1).
Regarding Claim 5, Lampman discloses wherein heat treatable aluminum alloys are preferred for cold forming when higher mechanical properties are required, and teaches 6061 aluminum alloy as an example (see Claim 1 teachings above). Lampman does not expressly teach using AL6066 aluminum alloy; however, it would be obvious to use this alloy for cold forming as this alloy falls under the category of heat treatable aluminum alloy (6000 series). 
Further, Kamat teaches wherein it is well-known to use 6066 aluminum alloy for cold forging operations (see para. [0121]-[0122]; Fig. 2a; para. [0301]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a 6000 series heat treatable alloy, such as the 6066 aluminum alloy, for cold forging, as taught by Kamat, for the invention disclosed by Hirsch and Lampman. One would be motivated to use this alloy because it is well-known in the art as an alloy suitable for cold forging parts with high mechanical properties (see teaching by Lampman, Col. 1, Alloy Condition), and because it is commercially available. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merklein view of Hirsch, Lampman, Kaufman, Okamoto, Forest, Parkinson, and Roefols, as applied to Claim 1 above, in further view of Kamat ‘930 (US 20150020930 A1).
Regarding Claim 6, Lampman discloses wherein aluminum alloy materials for making the primary material in step (A) are heat treatable aluminum alloys, preferred for cold forming when higher mechanical properties are required (see Col. 1, Alloy Condition). Lampman teaches 7075 aluminum alloy as an example (see Table 1). Lampman does not expressly teach using AL7050 aluminum alloy; however, it would be obvious to use this alloy for cold forming as this alloy falls under the category of heat treatable aluminum alloy (7000 series). 
Further, Kamat ‘930 teaches wherein it is well-known to use 7050 aluminum alloy for cold forging operations (see para. [0121]-[0122]; Fig. 2a; Abstract and para. [0260]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a 7000 series heat treatable alloy, such as the 7050 aluminum alloy, for cold forging, as taught by Kamat ‘930, for the invention disclosed by Hirsch and Lampman. One would be motivated to use this alloy because it is well-known in the art as an alloy suitable for cold forging parts with high mechanical properties, and because it is commercially available. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hori (US 9605333 A): discloses a homogenizing treatment prior to forging which comprises heating to a temperature of 460-570C and cooling to a temperature lower or equal to 300C at a rate of 30C/hr (0.5C/min is 30C/hr).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735